             Case 1:18-cv-10287-AKH Document 179 Filed 01/25/21 Page 1 of 2




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------------- x
                                                                    :
                                                                    :
    GIRL SCOUTS OF THE UNITED STATES OF                             :   ORDER REGULATING
    AMERICA,                                                        :   PROCEEDINGS
                                                                    :
                                             Plaintiff,
                                                                    :   18 Civ. 10287 (AKH)
                 v.                                                 :
                                                                    :
                                                                    :
                                                                    :
    BOY SCOUTS OF AMERICA,                                          :
                                             Defendant.             :
                                                                    :
    --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                    The following motions are pending before the Court:

                            Defendant’s Motion to Exclude the Report, Testimony, and Opinions of
                             Lauren Kindler. ECF No. 91.

                            Defendant’s Motion to Exclude the Report, Testimony, and Opinions of
                             Eugene Ericksen. ECF No. 95.

                            Defendant’s Motion for Summary Judgment. ECF No. 97.

                            Plaintiff’s Motion to Seal. ECF No. 141.

                            Defendant’s Motion for Sanctions. ECF No. 150.

                            Plaintiff and non-party Mercury Public Affairs LLC’s Motion to Seal.
                             ECF No. 163.

                    Since the outbreak of the COVID-19 pandemic, courts have faced difficulties

caused by the remote conduct of court businesses in evaluating sealed documents.1 In light of

these difficulties and the voluminous sealed documents implicated in the instant case, it would be



1
  Cf. Jacob Gershman & Byron Tau, Coronavirus Disrupts U.S. Court System, WALL ST. J. (Mar. 17, 2020),
https://www.wsj.com/articles/coronavirus-disrupts-u-s-court-system-11584445222.
         Case 1:18-cv-10287-AKH Document 179 Filed 01/25/21 Page 2 of 2




in the interest of justice and judicial efficiency to hold a virtual conference with the parties to

resolve the pending matters.

               The parties are hereby ordered to appear for a 2-hour virtual conference on

February 22, 2021, at 11:30 a.m., using Microsoft Teams, with log-in information to be provided

by the Court. During the conference and for motions relating to striking and sealing, the parties

shall use Microsoft Teams to display each document in issue, with the specific portions for

striking and sealing clearly marked, as the focus of their arguments. The parties shall assign

exhibit numbers, or letters, prior to the conference.

               One week prior to the conference, the parties shall email the exhibits, marked and

indicating the portions in issue, to hellersteinnysdchambers@nysd.uscourts.gov and

board@sdreporters.com.



               SO ORDERED.

Dated:         January 25, 2021                         __________/s/_____________
               New York, New York                        ALVIN K. HELLERSTEIN
                                                         United States District Judge
